Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive.
According to pages 13-14 of 17, Applicant's argument with respect to the prior art Moudgil fails to teach the amended limitation according to claim 1, "wherein the multiple candidate virtual objects are selected based in part on a user interest that is determined from one or more second virtual objects previously saved to the augmented reality scene", is persuasive but the primary reference Masterson teaches the amended limitation.
It is noted that Masterson clearly teaches "wherein the multiple candidate virtual objects are selected based in part on a user interest that is determined from one or more second virtual objects previously saved to the augmented reality scene” (A user may create a virtual object 125 by selecting a virtual object 125 from a list of virtual objects 125 that are provided by the virtual object engine 210. For example, the virtual object engine 210 may make a library of virtual objects 125 available for the user to select from. Alternatively, the users may create their own virtual objects 125. For example, the virtual object engine 210 may make one or more tools available through which users may create or modify virtual objects 125.; Para. 0043). 
Thus, Masterson teaches the limitations.

According to pages 14-15, Applicant's argument with respect to the prior art Fink fails to teach the limitation according to claim 17, "in response to receiving the indication that the second device is at or near the location:
 determine a list of augmented reality scenes that are associated with the location and are among the stored augmented reality scenes received from the first device, the list including a first augmented reality scene and a second augmented reality scene; and 
transmit, via the transceiver, the list of augmented reality scenes to the second device for presentation on a display of the second device", is not persuasive.
It is noted that Fink clearly teaches "in response to receiving the indication that the second device (408; Fig. 4) is at or near the location (first device 402 and second device 408 are relatively proximate; Para. 0043): 
determine a list of augmented reality scenes that are associated with the location and are among the stored augmented reality scenes received from the first device, the list including a first augmented reality scene and second reality scene (first device 402 and second device 408 are relatively proximate; Para. 0043.... and a user providing the subsequent capture may specifically/manually indicate a location for the capture, and/or may select a specific source capture to augment with a subsequent capture.; Para. 0044. Thus, subsequent capture is a list of scenes.):
transmit, via the transceiver, a list of augmented reality scenes to the second device for presentation on a display of the second device (a user providing the subsequent capture may specifically/manually indicate a location for the capture, and/or may select a specific source capture to augment with a subsequent capture.; Para. 0044. Thus, subsequent capture is a list of scenes present on the device display for the user to select,... and In block 308 of method 300 is carried out entirely by consumer device 102, block 408 may involve consumer device 102 updating an image or video stored upon consumer device 102 (or otherwise accessible to consumer device 102, such as with a video or image stored remotely, e.g. on a cloud service). In some such examples, the updated or augmented AR data of the existing capture may be stored on consumer device 102 (or uploaded/updated by consumer device 102 to the cloud service). In other examples, block 408 may be carried out by a remote server that also executes block 406. In still other examples, only block 408 may be carried out by a second remote system, separate or independent from the remote system that carried out block 406.; Para. 0046). 
Thus, Fink teaches the limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-10, 14-16, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Masterson et al. (US# 2019/0088030 hereinafter Masterson) in view of Chaturvedi et al. (US# 2020/0258144), and Moudgil et al. (US# 10,559,121 hereinafter Moudgil).
Referring to claim 1, Masterson discloses an electronic device (smartphone; Paras. 0002-0003) comprising:
an image sensor (the image data 119 captured by the camera associated with the client device 110; Para. 0024);
a touchscreen display (It is obvious that a touchscreen display is presented but not shown; Para. 0104, Fig. 13);
a transceiver (It is obvious that a transceiver is presented but not shown of the smartphone via communication connection(s) 1312; Para. 0104, Fig. 13);
a processor (processing unit 1302; Fig. 13) coupled to the image sensor, the touchscreen display, and the transceiver (Client device 110 of Fig. 1 comprises a processor coupled to camera as image sensor, touchscreen display, and transceiver is presented but shown; Figs. 1, 2 and 13); and
a memory coupled to the processor (a smartphone is a mobile phone that performs many of the functions of a computer, typically having a touchscreen interface, internet access, and an operating system capable of running downloaded applications. Thus, a processor coupled to the image sensor “camera”, touchscreen display, memory, and the transceiver is presented but not shown.; Paras. 0002-0003), the memory storing instructions executable by the processor to:
receive images of areal world environment via the image sensor (Location data and image data are captured at a location; Paras. 0004-0005, and 0071);
receive, via the touchscreen display, an input setting a location of at least one augmented reality anchor point on the received images of the real world environment (At 1007, the image data is processed to determine a plurality of anchor points. The plurality of anchor points 121 may be determined by the client device 110 and/or the image processing engine 205. The plurality of anchor points 121 may correspond to areas of interest in the image data 119 such as corners, walls, floors, objects, etc. Any method or technique for performing 3D reconstruction based on image data may be used; Para. 0072.  Thus, it is known in the art that the smartphone has the touchscreen for inputting);
output multiple candidate virtual objects to the touchscreen display (At 1015, the virtual object and the subset of the plurality of anchor points are provided. The subset of the plurality of anchor points 121 may be provided by the client device 110 to the virtual object engine 210.; Para. 0079… and,  A user may create a virtual object 125 by selecting a virtual object 125 from a list of virtual objects 125 that are provided by the virtual object engine 210. For example, the virtual object engine 210 may make a library of virtual objects 125 available for the user to select from. Alternatively, the users may create their own virtual objects 125. For example, the virtual object engine 210 may make one or more tools available through which users may create or modify virtual objects 125.; Para. 0043);
receive a user selection of at least one virtual object associated with the at least one augmented reality anchor point (At 1013, based on the placement of the virtual object, the virtual object is associated with a subset of the plurality of anchor points. The virtual object 125 may be associated with the subset of the plurality of anchor points 121 by the client device 110 and/or the virtual object engine 210.; Para. 0078…. And, A user may create a virtual object 125 by selecting a virtual object 125 from a list of virtual objects 125 that are provided by the virtual object engine 210. For example, the virtual object engine 210 may make a library of virtual objects 125 available for the user to select from. Alternatively, the users may create their own virtual objects 125. For example, the virtual object engine 210 may make one or more tools available through which users may create or modify virtual objects 125.; Para. 0043);
output to the touchscreen display the at least one virtual object in proximity to the at least one augmented reality anchor point (At 1015, the virtual object and the subset of the plurality of anchor points are provided. The subset of the plurality of anchor points 121 may be provided by the client device 110 to the virtual object engine 210. Depending on the implementation, the virtual object engine 210 may store the virtual object 125 and the subset of anchor points 121 in the object data 177. In addition, the virtual object engine 210 may associate the virtual object 125 with the current location of the client device 110.; Para. 0079);
generate an augmented reality scene based in part on the at least one augmented reality anchor point and the at least one virtual object (After the anchor points 121 have been determined, the user may use the AR application to "place" the virtual object 125 in the environment as rendered and displayed to the user through the AR application.; Para. 0041);
wherein the multiple candidate virtual objects are selected based in part on a user interest that is determined from one or more second virtual objects previously saved to the augmented reality scene (A user may create a virtual object 125 by selecting a virtual object 125 from a list of virtual objects 125 that are provided by the virtual object engine 210. For example, the virtual object engine 210 may make a library of virtual objects 125 available for the user to select from. Alternatively, the users may create their own virtual objects 125. For example, the virtual object engine 210 may make one or more tools available through which users may create or modify virtual objects 125.; Para. 0043).
However, Masterson is silent on receive, via the touchscreen display, a user input setting a location of at least one augmented reality anchor point on the received images of the real world environment; and
transmit the augmented reality scene to a receiving device via the transceiver.
In an analogous art, Chaturvedi discloses receive, via the touchscreen display, a user input setting a location of at least one augmented reality anchor point on the received images of the real world environment (Image anchor points define the location and/or direction from where each representation was captured and may be used to generate the planes and surfaces, but may also be used to allow a user to traverse through the curated environment by selecting one of the image anchor points when displayed in the AR view. Selection of an image anchor point changes a displayed view in the curated environment; to an associated representation that was captured from the selected anchor point.; Paras. 0023 and 0110-011…. And, The computing device 1100 includes at least one type of screen or display element 1120, such as a touch screen, electronic ink (e-ink), organic light emitting diode (OLED) or liquid crystal display (LCD); Para. 0130).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Chaturvedi to the system of Masterson in order to improve the response times for the system, which makes the AR experience smooth.
However, Masterson in view of Chaturvedi is silent on transmit the augmented reality scene to a receiving device via the transceiver.
In an analogous art, Moudgil discloses transmit the augmented reality scene to a receiving device via the transceiver (As will be discussed later herein, if multiple users use the same area or region for accessing AR content then these cube maps can also potentially be shared among users, at least to serve as a starting point until sufficient information is captured to provide a current cube map for the location.; Col. 22 lines 36-41 and... wireless components 1314 operable to communicate with one or more electronic devices; Col. 28 lines 18-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Moudgil to the system of Masterson in view of Chaturvedi in order to allow augmented reality (AR) content can be desirable to map, model, and generate an accurate representation of the scene, so that the content can be rendered appropriately with respect to that representation.
Referring to claim 2, Masterson as modified by Moudgil discloses wherein the memory further stores instructions executable by the processor to: output to the touchscreen display a user interface containing one or more controls to customize an appearance of the at least one virtual object (Moudgil- This enables each device to function as an augmented window on the world, where the augmented content will appear to exist in the real world when viewed through the display of the device, typically laid over a live camera view. The scale, angle, and location of the augmented content can move as appropriate with the change in location and/or orientation of the computing device.; Col. 2 lines 60-62… and, As discussed in more detail later herein, information about the scene can be determined that will influence how the AR content is rendered. This can include, for example, determining distance and scale information for a location in the scene for which the AR content is to be rendered, and rendering the AR content with the appropriate size, scale, angle, and other such aspects.; Col. 3 lines 48-61);
receive a user selection of a first control of the one or more controls; and adjust at least one of a position, a scale, or an orientation of the at least one virtual object based in part on the user selection of the first control (Moudgil- This enables each device to function as an augmented window on the world, where the augmented content will appear to exist in the real world when viewed through the display of the device, typically laid over a live camera view. The scale, angle, and location of the augmented content can move as appropriate with the change in location and/or orientation of the computing device.; Col. 2 lines 60-62… and, As discussed in more detail later herein, information about the scene can be determined that will influence how the AR content is rendered. This can include, for example, determining distance and scale information for a location in the scene for which the AR content is to be rendered, and rendering the AR content with the appropriate size, scale, angle, and other such aspects.; Col. 3 lines 48-61).
Referring to claim 6, Masterson discloses wherein the instructions to output to the touchscreen display the at least one virtual object in proximity to the at least one augmented reality anchor point comprise instructions to:
determine a category of at least one real world object visible in the received images of the real world environment (the virtual object 125 was provided by the mapping engine 165 and is displayed by the client device 110 in the window 320 as the painting 605.; Paras. 0066-0067; Figs. 6-7);
determine an association between a category of the at least one virtual object and the category of the at least one real world object (The window 710 includes user interface elements that each correspond to a different type of virtual object 125. In the example shown, the user can select from virtual objects 125 that include a “Duck”, a “Hat”, a “Ball”, and a “Rabbit”. Other types of virtual objects 125 may be supported.; Paras. 0066-0067; Figs. 6-7);
select a display location for the at least one virtual object that is in proximity to the at least one real world object based on the association (The client device 110 may have displayed the painting 605 by matching the anchor points 121 associated with the painting 605 with anchor points 121 determined for the room from the image data 119.; Paras. 0066-0067; Figs. 6-7); and control the touchscreen display to show the at least one virtual object at the display location (virtual object 125 is being placed on the wall of window 320; Paras. 0066-0067; Figs. 6-7).
Referring to claim 7, Masterson discloses wherein the memory further stores instructions executable by the processor to:
determine an initial display size for the at least one virtual object based in part on dimensions of the at least one real world object (The virtual object 125 may have properties such as size, mass, shape, color, etc., that indicate how the virtual object 125 will be rendered in the environment and how the user (or other users) may interact with the virtual object 125.; Para. 0027).
Referring to claim 8, Masterson discloses wherein the augmented reality scene comprises location information indicating a location of the real world environment, the location
information configured to allow a second device to retrieve the augmented reality scene when the second device is at the location (share a virtual object 125 with a second user... When the second user later enters the geofence 228 associated with the virtual object 125, the virtual object 125 may be rendered and displayed by the AR application at the anchor points 121 associated with the virtual object 125.; Paras. 0056-0057).
Referring to claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Referring to claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Referring to claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Referring to claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Referring to claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 8.
Referring to claim 21, Masterson discloses wherein the location of the at least one augmented reality anchor point corresponds to at least one physical object of the real world environment (a system for capturing image data for locations, determining anchor points in the captured image data for the locations, and for sharing the determined anchor points and captured image data for use in augmented reality and virtual reality applications is provided.; Para. 0106).
Referring to claim 22, Masterson as modified by Chaturvedi discloses wherein the user interest is determined using tags of the one or more second virtual objects previously saved to the augmented reality scene (Chaturvedi- Generated items associated with aspects and item types may be stored with tags as to the orientation, location, direction, and other related information. Further, the item types improve the system classification or categorization of the items and improve response times with respect to providing items for default settings. For example, when a user provides an image of a car interior and when items are generated or provided for the car interior, the user or the system may assign and tag the items by appropriate tags.; Para. 0116).
Referring to claim 23, the claim is interpreted and rejected for the same reason as set forth in claim 21.
Referring to claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 22.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kink et al. (US# 2019/0325604 hereinafter Fink) in view of Patel et al. (US# 10,777,010 hereinafter Patel).
Referring to claim 17, Fink discloses an electronic device comprising: 
a transceiver (antennae 528  of first and second devices 402 and 408 can transmit and receive communication signal, thus comprise transceiver; Figs. 4-5);
a processor (504; Fig. 5) coupled to the transceiver (The communication chips 506 may enable wired and/or wireless communications for the transfer of data to and from the computer device 500.  Paras. 0052- 0053 and 0055; Fig. 5.  Thus,  the processor 504 is being coupled to antenna 528); and 
a memory (520, 522, 554; Fig. 5) coupled to the processor (In some embodiments, the one or more processor(s) 504, flash memory 522, and/or storage device 554 may include associated firmware (not shown) storing programming instructions configured to enable computer device 500, in response to execution of the programming instructions by one or more processor(s) 504; Para. 0054, Fig. 5.  Thus, the memories 520, 522, 554 are being coupled to the processor 504), the memory storing instructions executable by the processor (Para. 0054) to:
store multiple augmented reality scenes received from a first device (An initial layer 202 may comprise a captured figure or video obtained from consumer device 102, or some other suitable device.; Para. 0027), each augmented reality scene comprising at least one virtual object and at least one physical object disposed in a location of a real world environment (file structure 200 for storing scene at a given location with captured figure and placement of virtual objects; Paras. 0017, 0021, 0027 and 0033);
receive, via the transceiver, an indication that the second device (408; Fig. 4) is at or near the location (Incorporation of GPS data would indicate that first device 402 and second device 408 are relatively proximate. By including heading information (such as may be available via a magnetic compass), altitude data (which may be supplied by GPS or a barometric sensor, for example), and gyroscope data to determine each device's angular orientation, it can be determined that both first device 402 and second device 408 are facing the same scene 404. Thus, the point clouds from first device 402 and second device 408 are likely to include common points, and so may be correlated.; Para. 0043); and
in response to receiving the indication that the second device (408; Fig. 4)  is at or near the location: 
determine a list of augmented reality scenes that are associated with the location and are among the stored augmented reality scenes received from the first device, the list including a first augmented reality scene and second reality scene (first device 402 and second device 408 are relatively proximate; Para. 0043.... and a user providing the subsequent capture may specifically/manually indicate a location for the capture, and/or may select a specific source capture to augment with a subsequent capture.; Para. 0044. Thus, subsequent capture is a list of scenes.):
transmit, via the transceiver, a list of augmented reality scenes to the second device for presentation on a display of the second device (a user providing the subsequent capture may specifically/manually indicate a location for the capture, and/or may select a specific source capture to augment with a subsequent capture.; Para. 0044. Thus, subsequent capture is a list of scenes present on the device display for the user to select,... and In block 308 of method 300 is carried out entirely by consumer device 102, block 408 may involve consumer device 102 updating an image or video stored upon consumer device 102 (or otherwise accessible to consumer device 102, such as with a video or image stored remotely, e.g. on a cloud service). In some such examples, the updated or augmented AR data of the existing capture may be stored on consumer device 102 (or uploaded/updated by consumer device 102 to the cloud service). In other examples, block 408 may be carried out by a remote server that also executes block 406. In still other examples, only block 408 may be carried out by a second remote system, separate or independent from the remote system that carried out block 406.; Para. 0046);
receive, via the transceiver, a first request from the second device to send a first augmented reality scene to the second device, the first augmented reality scene having a first point cloud (Points generated from the commonly visible portions by both first device 402 and second device 408 are likely to correspond to similar, if not identical, positions on the commonly visible portions. As such, these points can be useful for correlating the AR data generated by the first device 402 with the AR data generated by the second device 408; Para. 0043….and, As shown in FIG. 4, merging the point clouds from first device 402 with those from second device 408 can result in an expanded point cloud that includes information on features only visible by one of first device 402 and second device 408, thus resulting in a more complete and improved point cloud for the scene 404.; Para. 0048.  Thus, a request for community between first device 402 and second device 408 is made in order to correlating the AR data);
transmit, via the transceiver, the first augmented reality scene to the second device for showing the first augmented reality scene on the display of the second device (consumer device 102 may upload the data to the remote server. In other embodiments, the remote server may initiate the method with consumer device 102. Block 302, existing point cloud; Paras. 0034-0035..., and As shown in FIG. 4, merging the point clouds from first device 402 with those from second device 408 can result in an expanded point cloud that includes information on features only visible by one of first device 402 and second device 408, thus resulting in a more complete and improved point cloud for the scene 404.; Para. 0048);
receive, via the transceiver, a second request from the second device to send a second augmented reality scene to the second device, the second augmented reality scene having a second point cloud that overlaps the first point cloud (With knowledge of the heading and orientation of second device 408 relative to first device 402, the x, y, and/or z data of each point in the correlated point clouds can be translated to the frame of reference for first device 402. This enables the augmented point cloud to be used from a wider range of perspectives as compared with a point cloud derived only from a single device.; Paras. 0047-0048);
stitch together the first augmented reality scene and the second augmented reality scene into a global scene based on the overlapping first point cloud and second point cloud (In block 306, the subsequent capture and its associated 3D point cloud may be correlated with the source capture and point cloud.; Para. 0039, and....where the captures overlap to only a partial extent, only that portion of the subsequent capture's point cloud that overlaps may be merged to the source capture point cloud. Alternatively, the overlapping portion may be merged, and non-overlapping portions may be added, possibly in conjunction with stitching or adding on the non-overlapping portions of the captures. This could result in an expanded image and point cloud, greater than either the source or subsequent captures. The result of the merging process may yield a more robust and accurate point cloud that allows for better analysis and accurate placement of AR objects.; Para. 0048); and
transmit, via the transceiver, the second augmented reality scene to the second device for showing the global scene on the display of the second device (In FIG. 4, merging the point clouds from first device 402 with those from second device 408 can result in an expanded point cloud that includes information on features only visible by one of first device 402 and second device 408, thus resulting in a more complete and improved point cloud for the scene 404.; Para. 0048).
However, Fink does not specifically disclose wherein the first augmented reality scene is selected by a user after the list of augmented reality scenes is presented at the second device.
In an analogous art, Patel discloses wherein the first augmented reality scene is selected by a user after the list of augmented reality scenes is presented at the second device (As mentioned, the environment mapping service 516 can store maps or related data for subsequent retrieval by the same user or device, or for different users or devices for a similar scene location. For example, the data might include time and/or date data, which can be used to select different versions of an environment map, or different environment maps, for the same scene location. For example, one map might be generated for a location during daylight hours, and another generated during night time hours. Storing the date and/or time information can enable the appropriate environment map to be provided for a received request. While a single map might be used with the brightness or colors adjusted, there may be different light sources (e.g., the sun) present during the day that are not present at night, and other light sources (e.g., lamps) that are active at night but typically not during the day, etc. Various other data can be used to select from multiple maps for a scene location in accordance with the various embodiments.; Col. 14 lines 32-63, Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Patel to the system of Fink in order to provide the user the true augmented reality experience.
Referring to claim 18, Fink discloses wherein: the first and second augmented reality scenes comprise location information indicating a location of the real world environment (scene 404 having a tree and a bicycle; Para. 0042, Fig. 4).
Referring to claim 19, Fink discloses wherein the instructions to stitch together the first augmented reality scene and the second augmented reality scene into the global scene comprise instructions to: use a point set registration algorithm to find one-to-one matches
between points in overlapping parts of the first point cloud and the second point cloud (The different perspective may allow for additional points to be identified from features that may have been at least partially obscured from the first capture, or points to be more accurately identified in the second capture as compared to the first capture; Para. 0020, and....Correlation may be accomplished by a variety of methods. For example, some embodiments may employ object matching between captures. An anchor point or object in the source capture may be determined and/or selected, which is then located within the subsequent capture to tie the images together. The anchor point may be one of the points in the AR data point cloud, or may be a different point identified in the scene.; Paras. 0040 and 0048).
Referring to claim 20, Fink discloses wherein the instructions to stitch together the first augmented reality scene and the second augmented reality scene into the global scene (the overlapping portion may be merged, and non-overlapping portions may be added, possibly in conjunction with stitching or adding on the non-overlapping portions of the captures.; Para. 0048) further comprise instructions to: extract content and location data received from the second device (In another embodiment, geolocation services such as GPS may be used to determine that the subsequent capture is taken in approximately the same location as the source capture. Combined with orientation information such as may be provided by a compass, to correlate the direction the camera is pointing, and a gyroscope, to correlate the spatial orientation of the camera (e.g. whether the camera was tilted up, down, left, and/or right), it can be established that the devices capturing the source and subsequent images, respectively, were in approximately the same location and facing approximately the same direction.; Para. 0041); and
identify neighboring nodes at the location of the second device (By determining such device orientation, it may not be necessary to establish a single unique anchor point, as the location and orientation of each device may provide sufficient common reference information to derive a common coordinate system. Geolocation may also be supplemented or alternatively determined on the basis of known nearby markers, such as radio beacons like WiFi hotspots, NFC/RFID readers, Bluetooth, etc.; Para. 0041).

Claim Objections
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Referring to claim 5, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “wherein the instructions to output to the touchscreen display the at least one virtual object in proximity to the at least one augmented reality anchor point comprise instructions to:
determine a bounding box of the at least one virtual object; 
sample, in a radial manner starting at the location of the at least one augmented reality anchor point, possible locations of the bounding box;
for each possible location of the bounding box, determine whether a second bounding box associated with an existing virtual object intersects with the possible location;
when no second bounding box associated with an existing virtual object intersects with the possible location, select the possible location as a display location for the at least one virtual object; and
control the touchscreen display to show the at least one virtual object at the display location”.
Referring to claim 13, the claim is interpreted and objected for the same reason as set forth in claim 5.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D AU/                                                                  /NELSON M ROSARIO/            Examiner, Art Unit 2624                                                  Primary Examiner, Art Unit 2624